Citation Nr: 0738025	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  04-38 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in 
Tampa, Florida



THE ISSUE

Entitlement to payment or reimbursement of the cost of 
medical services the veteran received at Florida Hospital 
East in Orlando, Florida from January 31, 2004 to February 2, 
2004.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1967 to March 1969.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a June 2004 
decision of the Tampa VAMC of the Department of Veterans 
Affairs (VA).


FINDING OF FACT

The treatment the veteran received at Florida Hospital East 
from January 31, 2004 to February 2, 2004, beyond the initial 
emergency evaluation and treatment, was not for a continued 
medical emergency of such a nature that he could not have 
been safely discharged or transferred to a VA or other 
Federal facility.


CONCLUSION OF LAW

The criteria for payment or reimbursement for the private 
medical services the veteran received at Florida Hospital 
East in Orlando, Florida from January 31, 2004 to February 2, 
2004 is not warranted.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 17.120, 17.1000-
17.1002 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and its implementing 
regulations do not apply to claims for benefits governed by 
38 C.F.R. Part 17 (the governing regulations for 
reimbursement of private medical expenses).  See 66 Fed. Reg. 
45,620, 45,629 (Aug. 29, 2001). 
B.	Legal Criteria, Factual Background, and Analysis

There is no evidence (and the veteran has not alleged) that 
the services he received at Florida Hospital East were pre-
authorized.  Generally, in order to be entitled to payment or 
reimbursement of private medical expenses not previously 
authorized, a claimant must satisfy the conditions outlined 
by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the 
implementing regulations.  Because the record reflects the 
veteran does not have any service-connected conditions and it 
is not shown nor alleged that he is a participant in a 
vocational rehabilitation program under 38 U.S.C. Chapter 31, 
he is not eligible for benefits under 38 U.S.C.A. § 1728.  
See 38 U.S.C.A. § 1728 and 38 C.F.R. §§ 17.120, 17.47(i).  

To be eligible for payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA 
facilities under 38 U.S.C.A. § 1725 and the implementing 
regulations (38 C.F.R. §§ 17.1000-1008), the veteran must 
satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use such provider beforehand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 
U.S.C. Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment); 

(h) (not applicable here); 

(i) The veteran is not eligible for reimbursement under 
38 U.S.C.A. § 1728 for the emergency treatment provided.  
38 C.F.R. § 17.1002.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990). 

The veteran presented at the Florida Hospital East emergency 
room with chest pains around 7:30 p.m. on Saturday, January 
31, 2004.  He reported that he had been experiencing 
midsternal "heartburn" like chest pains.  They had started 
the previous night and had lasted for a few hours without any 
nausea, vomiting, or shortness of breath.  They occurred at 
rest with no relieving factors and the veteran reported the 
pain was a 7 out of a 10 pain scale.  The veteran went to 
sleep with the pain and when he woke up Saturday morning, the 
chest pain was gone.  During the course of the day, the 
veteran noticed pain upon swallowing and the pain returned 
after dinner.  He also reported experiencing bloody stools 
earlier that day.  He presented to the emergency room for 
evaluation half an hour after the burning chest pains 
returned.  Records reflect the veteran had a history of 
coronary artery disease and a coronary artery bypass graft in 
1993.  

In his June 2004 notice of disagreement, the veteran stated 
that he contacted the Orlando VA telephone triage on January 
31, 2004.  After he described his symptoms, he was told to go 
to the nearest emergency room and told not to go to the Tampa 
VA.  He has indicated that the Tampa VA is 100 miles away.  
While the record does not reflect the veteran's phone call to 
the Orlando VA triage line, the Board concedes that the 
veteran's chest pains, especially given the veteran's history 
of coronary artery disease, were of such a nature that a 
reasonably prudent layperson, would have reasonably expected 
that delay in seeking immediate medical attention, at a 
facility closer than the Tampa VA, would have been hazardous 
to his health.  Hence, the Board finds that he meets sections 
(b) and (c) of § 1725.  However, in order for the veteran to 
receive medical reimbursement, he must meet all of the 
criteria under § 1725.  

While the Board concedes that the initial treatment was due 
to an emergent condition, the continuing treatment until 
February 2, 2004 was not for a continued medical emergency of 
such a nature that the veteran could not have been safely 
discharged or transferred to VA or another Federal facility.  
The record reflects that when the veteran presented at the 
emergency room he was ambulatory and his chest pains were 
almost gone; the acuity of his condition was noted to be 
urgent, not emergent; and two hours later his chest pains had 
ceased.  A review of systems during his initial emergency 
room evaluation notes that he denied fevers, chills, chest 
pain, shortness of breath, melena, nausea, vomiting, 
diarrhea, headache, numbness, tingling, or dyspnea.  He was 
alert and oriented and in no acute distress.  An EKG revealed 
no ischemic changes.  The assessment was chest pain that 
sounded more gastrointestinal in origin, but he was admitted 
to a primary care unit to rule out myocardial infarction as 
opposed to gastroesophogeal reflux disease.  A nurse's note 
made at 1:30 a.m. on February 1, 2004 indicates that when he 
was admitted to the primary care unit he was not experiencing 
any more chest pain and his vital signs were stable.  

The veteran remained at Florida Hospital East for further 
evaluation and was discharged on February 2, 2004 with orders 
to follow up with VA.  An addendum to the veteran's February 
2, 2004 discharge record notes VA had been contacted 
regarding follow up with an esophogastroduodenoscopy and 
colonoscopy and that records from his evaluation at Florida 
Hospital East had been faxed to VA.  The record does not 
reflect that Florida Hospital East contacted VA prior to the 
veteran's discharge to determine whether a transfer to a VA 
facility was a possibility.  

Under 38 C.F.R. § 17.1002(d), a medical emergency lasts only 
until the time the veteran becomes stabilized.  As described 
above, the combined health record reflects that the veteran 
was alert and oriented with his chest pains dissipating when 
he walked into the emergency room, that his chest pains were 
gone within several hours, and that his vital signs were 
normal upon admission.  However, he remained at Florida 
Hospital East for more than a day after he was considered 
stable.  He underwent evaluation and was treated with 
Protonix and antireflux measures for a gastrointestinal 
condition.  He did not experience further chest pains after 
his hospital admission.  Hence, the record does not reflect 
that his treatment/continuing treatment was of such a nature 
that he could not have been safely discharged or transferred 
to another VA or Federal facility.  As a result, the 
veteran's treatment at Florida Hospital East from January 31, 
2004 to February 2, 2004 does not meet the requirements of 
§ 17.1002(d).  
The veteran and his representative argue that his condition 
continued to be emergent because he was found to have 80 
percent blockage of coronary arteries and had to undergo 
heart surgery.  However, a review of the combined health 
record shows that the treatment the veteran is referring to 
occurred in May 2004 as a result of a separate incidence of 
chest pains.  The records from the veteran's January 31 to 
February 2, 2004 visit to Florida Hospital East do not 
reflect any notations or concern regarding possible artery 
blockage or reveal that the veteran was recommended for or 
underwent cardiac surgery; instead, physicians determined the 
veteran's chest pains were of a gastrointestinal nature and 
were not related to any cardiac condition.  Hence, the record 
does not support the veteran's and his representative's 
argument that the condition he was treated for from January 
31 to February 2, 2004 continued to be emergent because of 
heart surgery that was performed over three months later, 
after the veteran experienced an intervening episode of chest 
pains. 

Since establishing entitlement to reimbursement under 
38 U.S.C.A. § 1725 and the accompanying regulations requires 
a veteran to meet all the pertinent statutory and regulatory 
criteria, the finding that the veteran's care from January 31 
to February 2, 2004 was not for a continuing medical 
emergency mandates a denial of the veteran's claim, and 
further analysis is not necessary.  The preponderance of the 
evidence is against this claim.  Accordingly, it must be 
denied. 


ORDER

Entitlement to payment or reimbursement for medical services 
the veteran received at Florida Hospital East from January 
31, 2004 to February 2, 2004 is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


